Case: 21-60639     Document: 00516267243         Page: 1     Date Filed: 04/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           April 5, 2022
                                  No. 21-60639
                                                                         Lyle W. Cayce
                                Summary Calendar
                                                                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Travaris Devon Bishop,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                           USDC No. 3:20-CR-107-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Travaris Devon Bishop pleaded guilty to possession of a firearm by a
   convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). He
   argues on appeal that his 120-month sentence, which is an upward variance
   from the guidelines range of 30-37 months, is substantively unreasonable.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60639        Document: 00516267243         Page: 2     Date Filed: 04/05/2022




                                     No. 21-60639


          Bishop properly preserved his challenge to the substantive
   reasonableness of his sentence by arguing for a within-guidelines sentence
   and objecting to the sentence imposed. See Holguin-Hernandez v. United
   States, 140 S. Ct. 762, 767 (2020). Thus, this court’s review is for abuse of
   discretion. See Gall v. United States, 552 U.S. 38, 51 (2007).
          Though Bishop objects to the district court’s consideration of his
   failure to financially support his children, this was but one factor relied on by
   the court. Moreover, his argument that the court’s comment regarding his
   failure to pay child support for his six children is an unconstitutional intrusion
   on his right to bear children mischaracterizes the court’s statements at
   sentencing. The court merely considered Bishop’s avoidance of his family
   obligations, including financial support, in addressing his personal history
   and characteristics, which is an appropriate factor for the court to consider.
   See 18 U.S.C. § 3553(a)(1); see also United States v. Fraga, 704 F.3d 432, 437
   (5th Cir. 2013).
          Bishop also points to evidence in the record that he provided some
   financial support to his children and argues that the district court’s
   conclusion to the contrary was error and serves as an additional basis for
   vacating his sentence. Though the presentence report reflected that Bishop
   occasionally gave his longtime girlfriend cash for the care of their children,
   the probation officer clarified at sentencing that after the couple separated,
   Bishop stopped providing any financial support. Because the unrebutted
   evidence at sentencing supported the district court’s conclusion that Bishop
   did not financially support his children, Bishop’s argument that the court
   relied on erroneous factual findings in sentencing him to the statutory
   maximum is without merit. See United States v. Solis, 299 F.3d 420, 455 (5th
   Cir. 2002).




                                           2
Case: 21-60639         Document: 00516267243        Page: 3    Date Filed: 04/05/2022




                                     No. 21-60639


          Additionally, Bishop argues that the district court erred in varying
   upward from the guidelines based, in part, on its “extrajudicial
   investigation” into the community’s opinions about crime. The sentencing
   judge’s comments regarding his personal knowledge of community concern
   about crime is reasonably related to the statutory sentencing goal of
   protecting    the     public   from   further    crimes    of   the   defendant.
   See § 3553(a)(2)(C). The judge made the statements after reciting Bishop’s
   criminal history, which included two house burglaries and a prior state
   conviction for possession of a firearm by a convicted felon, and after
   expressing concern that a guidelines sentence, which would put Bishop
   “back out on the streets real fast,” would not adequately protect the local
   community from recidivists like Bishop. Moreover, as the Government
   points out, the district court did not refer to its personal knowledge of the
   community’s opinions on crime when explaining its reasons for imposing the
   statutory maximum sentence.
          Finally, Bishop argues that his 120-month sentence is substantively
   unreasonable in that it represents a clear error in judgment by the district
   court in balancing the § 3553(a) sentencing factors. Although Bishop “may
   disagree with how the district court balanced the § 3553(a) factors, [his]
   argument that these factors should have been weighed differently is not a
   sufficient ground for reversal.” United States v. Malone, 828 F.3d 331, 342
   (5th Cir. 2016).
          The judgment of the district court is AFFIRMED.




                                           3